     Case 2:12-cv-00601-ROS Document 3655 Filed 07/14/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Victor Antonio Parsons, et al.,                 No. CV-12-00601-PHX-ROS
10                 Plaintiffs,                       ORDER
11   v.
12   David Shinn, et al.,
13                 Defendants.
14
15          Plaintiffs request leave to file under seal certain documents associated with their
16   Motion to Enforce Paragraph 14. (Doc. 3628). Defendants request leave to file under
17   seal an unredacted copy of their Response to the Court’s Order to Show cause as well as
18   certain documents associated with that response. (Doc. 3650, 3654). Both parties’
19   requests will be granted.
20          On July 13, 2020, Plaintiffs filed a Motion to Enforce regarding the Court’s Order
21   dated June 19, 2020. (Doc. 3652). Defendants will be required to file an expedited
22   response and Plaintiffs will be required to file an expedited reply. Given Defendants’
23   prior position, Doc. 3613 at 3, Defendants are strongly encouraged to resolve this matter
24   prior to the date their opposition is due.
25          Accordingly,
26          IT IS ORDERED the Motions to Seal (Doc. 3650, 3654) are GRANTED. The
27   Clerk of Court will combine in a new entry on the docket the redacted versions of Doc.
28   3649 and Doc. 3653. The Clerk of Court will file in the lodged document, Doc. 3651,
     Case 2:12-cv-00601-ROS Document 3655 Filed 07/14/20 Page 2 of 2



 1   keeping the same docket number. This Order shall not be sealed.
 2          IT IS FURTHER ORDERED no later than July 20, 2020, Defendants shall file
 3   their response to the Motion to Enforce. No later than July 23, 2020, Plaintiffs shall file
 4   their reply.
 5          Dated this 14th day of July, 2020.
 6
 7
 8                                                     Honorable Roslyn O. Silver
 9                                                     Senior United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
